Citation Nr: 0735557	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-19 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral knee 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The veteran and father



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 2003 to July 2004.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a December 2004 
rating decision by the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a bilateral patellofemoral syndrome 
with tendonitis, rated noncompensable, and for residuals of a 
left wrist fracture, rated 10 percent, both effective July 
16, 2004 (the day after the veteran's separation from 
service).  In September 2007, a Travel Board hearing was held 
before the undersigned.  A transcript of that hearing is 
associated with the claims file.  

At the Travel Board hearing, the veteran's representative 
submitted additional evidence with a waiver of RO 
consideration.  (It was noted during the hearing that the 
evidence submitted pertained to an issue that was not before 
the Board.)  However included with the evidence submitted was 
a notice of disagreement (NOD) with a denial of service 
connection for depression.  Significantly, if the NOD was 
timely, the Board would be required to remand this matter for 
an issuance of a statement of the case (SOC).  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  However, it does not 
appear that the NOD was indeed timely.  Consequently, the 
matter is referred to the RO for any appropriate action, to 
include clarification whether the veteran wishes to challenge 
any timeliness of NOD determination.  .






FINDINGS OF FACT

1.  It is reasonably shown that throughout the appeal period 
the veteran's bilateral patellofemoral syndrome with 
tendonitis has been productive of slight impairment of each 
knee.

2.  At no time during the appeal period are the veteran's 
residuals of a left wrist fracture shown to have been 
manifested by limitation of dorsiflexion to less than 15 
degrees or limitation of palmar flexion to less than in line 
with the forearm; ankylosis of the wrist is not shown.


CONCLUSIONS OF LAW

1.  The veteran's bilateral patellofemoral syndrome with 
tendonitis warrants a 10 percent rating, each, for impairment 
of the right and left knees.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 
(Code) 5257 (2007).

2.  A rating in excess of 10 percent for residuals of a left 
wrist fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Codes 
5214, 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA of 2000, in part, describes VA's duties to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because 
the claim has been substantiated.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  A May 2006 statement of the case 
provided notice on the downstream issues of increased initial 
ratings.  The veteran has had ample opportunity to 
respond/supplement the record, and full opportunity to 
participate in the adjudicatory process.  He is exercising 
his right to appeal the ratings assigned/pursue higher 
ratings.  He is not prejudiced by any notice deficiency that 
might have occurred with respect to his claims seeking 
service connection for these disabilities.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded a VA examination in October 2004.  VA's duty 
to assist the veteran in the development of facts pertinent 
to his claims is met. 

B.		Factual Background

The veteran's service medical records reveal that he 
sustained a left wrist fracture and was ultimately medically 
discharged for such disability.  There is no mention of 
bilateral knee disability.

On October 2004 VA examination, the veteran reported left 
wrist pain and discomfort with repetitive motion, lifting, 
doing push-ups, or exercising.  He stated that he wore a 
splint occasionally and that he uses an assistive device 
(wrist cock-up splint).  He also reported that he experienced 
left knee pain while running during basic training.  He 
indicated that he had some sort of dislocation of the knee, 
which reduced on its own.  He stated that now he also has 
right knee pain because he was favoring his left knee, and 
that his knee pain was aggravated by running, going up 
stairs, and squatting.  The examiner noted that the veteran 
exhibited a positive theater sign (pain that is typically 
worse after prolonged sitting with the knees bent).  There 
was no weakness, buckling, locking or instability.  The 
examiner noted that the veteran's left wrist and bilateral 
knee disabilities did not interfere with occupational 
activities, as he did not work; however, the disabilities did 
interfere with daily activities as he was unable to do 
repetitive motions or lift objects.  Physical examination 
revealed:

Left wrist - A positive finkelstein test (tendonitis), some 
discomfort over the anatomical snuffbox, and some discomfort 
with compression of the carpal bone.  Range of motion was 
without limitations.  He was able to pronate 0 to 85 degrees 
and supinate 0 to 85 degrees.  Wrist dorsiflexion was 0 to 
70, palmar flexion was 0 to 80 degrees, radial deviation was 
0 to 20 degrees, and ulnar deviation was 0 to 45 degrees.  
The veteran complained of pain at end extension.  Ankylosis 
was not noted.

Bilateral knees - No effusion, cellulitis, or deformities.  
There was positive discomfort over the patella tendon 
bilaterally.  There was negative joint line tenderness.  
There was no varus or valgus instability.  There was no 
anterior or posterior stressing of either knee.  Patellar 
grind test was positive bilaterally.  There was a negative 
McMurray sign bilaterally.  Range of motion was within normal 
limits bilaterally.  He was able to extend to 0 degrees.  He 
was able to flex to 140 degrees all without pain.

X-rays of the left wrist revealed no evidence of acute 
fracture, dislocation or productive and erosive 
arthropathies.  X-rays of the knees showed no evidence of 
acute fracture or dislocation.
The assessment was bilateral patellofemoral syndrome and 
patella tendonitis; and left wrist pain with de Quervain 
tenosynovitis and left wrist fracture.  The examiner opined 
that the veteran's left wrist function loss secondary to pain 
was 20 percent and both knees produced 0 percent loss of 
joint function following repetitive use.

At the September 2007 Travel Board hearing, the veteran 
testified that he has instability and subluxation of the 
knees, and that motion in both knees is painful.

C.		Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

As was noted above, since the instant appeal is from the 
initial rating assigned with the grant of service connection, 
"staged" ratings must be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the disabilities at issue 
have not varied in severity significantly during the appeal 
period, "staged" ratings are not for consideration.  

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7. 

Bilateral knee disability:

There is no specific diagnostic code for rating 
patellofemoral syndrome and tendonitis of the knees.  
Consequently, the disability must be rated by analogy.  See 
38 C.F.R. § 4.20.  Symptoms of this disability noted on VA 
examination include a positive theater sign and discomfort 
over the patella.  While these types of symptoms are not 
listed in any of the criteria for rating knee disability, it 
is noteworthy that Code 5257 (for knee impairment based on 
instability or subluxation) and Code 5262 (for impairment of 
tibia and fibula) both provide a 10 percent rating for slight 
knee impairment/disability.  While a VA examiner has 
indicated that he did not find loss of function on use, it is 
noteworthy that that same examiner noted the positive theater 
sign (pain with prolonged sitting).  The findings of positive 
theater sign and discomfort over the patellar tendon on 
examination reasonably reflect slight knee disability.  
Hence, a 10 percent rating is warranted for patellofemoral 
syndrome and tendonitis of each knee by analogy to Code 5257.  
See 38 C.F.R. §§ 4.20, 4,71a.  The next higher rating under 
either Code 5257 or Code 5262 requires a showing of moderate 
knee disability.  In the absence of any abnormal 
findings/impairment of function other than positive theater 
sign or discomfort over the patella, moderate knee 
impairment/disability is not shown.   

Left wrist:

At the outset, it is noteworthy that the veteran is 
ambidextrous.  The injured hand of an ambidextrous veteran is 
considered the dominant hand for rating purposes.  See 
38 C.F.R. § 4.69.

The current 10 percent rating assigned for the veteran's left 
wrist disability is under Code 5215 (for limitation of wrist 
motion).  This code provides a single 10 percent rating where 
dorsiflexion of either wrist is less than 15 degrees or when 
palmar flexion is limited in line with the forearm.  
38 C.F.R. §  4.71a, Code 5215.

Code 5214 provides for higher ratings for wrist disability 
where the wrist is ankylosed.  38 C.F.R. § 4.71a, Code 5214.

Normal wrist dorsiflexion is at 70 degrees; normal wrist 
palmar flexion is at 80 degrees. 38 C.F.R. § 4.71, Plate I.

The 10 percent rating assigned for the veteran's service 
connected left wrist disability is the maximum rating 
provided for limitation of motion of either wrist (under Code 
5215).  To establish entitlement to a rating in excess of the 
current 10 percent, the veteran must show that the wrist is 
ankylosed (See Code 5214, for ankylosis).  Not only is the 
wrist not shown to be ankylosed, examination found that the 
veteran has essentially full motion of the wrist.  Even 
considering the 20 percent additional loss of function the VA 
examiner opined would be due to pain on use, the remaining 
function of the wrist would still not exceed the limitations 
which warrant a 10 percent rating under Code 5215.   

The Board has considered whether the facts presented suggest 
that referral of the case for extraschedular consideration 
under 38 C.F.R. § 3.321 is warranted.  Inasmuch as it is 
neither shown nor alleged that the veteran's bilateral knee 
or left wrist disabilities have required frequent 
hospitalizations, caused marked interference with employment, 
or involve any other factors of similar gravity, referral for 
extraschedular consideration is not indicated.


ORDER

A 10 percent rating is granted for patellofemoral syndrome 
and tendonitis of each knee, subject to the regulations 
governing payment of monetary awards.

A rating in excess of 10 percent for residuals of a left 
wrist fracture is denied. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


